Citation Nr: 1529644	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1992 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue was previously remanded by the Board in May 2011 and May 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to chemicals during basic training in the gas chamber and that this exposure was responsible for his hypertension.  Specifically, the Veteran stated that '[d]uring basic training I was placed right next to the canister fumes and when the drill instructors lit the can, I absorbed a majority of the fumes.'  See Veteran's VA Form 9, September 2007.  The Veteran has also stated that a January 1994 service treatment note documented complaints of dizzy spells and he argues that this was possibly the first evidence of his hypertension.

In May 2011, the Board remanded the matter for additional development.  Specifically, the Board requested that the Veteran be afforded a VA examination to determine the etiology of his hypertension.  The Veteran was afforded a VA examination in September 2011 where the examiner opined that the Veteran's hypertension is less likely as not caused by service.  She reasoned that the Veteran 'had one isolated incidence of mildly elevated [blood pressure] on [January 25, 1994] . . . [and] when [the [V]eteran was discharged [he had] no elevated [blood pressure.]'

The examiner further opined that the Veteran's exposure to chemicals 'may have a causative effect depending on the exposure of some chemicals.'  In response to a clarification request from the RO, she later submitted an addendum opinion in February 2012 which appeared to duplicate the first opinion, but omitted the statement regarding the impact of the Veteran's exposure to chemicals on his hypertension.

In the May 2014 remand, the Board found the opinions to be inadequate as they did not specifically address the Veteran's contentions regarding his experiencing dizzy spells in service as requested in the May 2011 remand.  Additionally, the opinions were speculative as to whether it is at least as likely as not that the Veteran's alleged chemical exposure during basic training caused his current hypertension.  The Board again remanded the claim for an opinion.

In a VA opinion obtained in July 2014, the examiner stated that the one time incident of elevated blood pressure in 1994 does not indicate a diagnosis of hypertension.  The Veteran on his exit examination did not have elevated blood pressure.  As for the chemicals causing hypertension, the examiner stated she could not resolve without with resorting to speculation as the type of the chemicals that the Veteran was exposed to is unknown. 

Again, the examiner failed to specifically comment on the Veteran's contentions of "dizzy spells" in service.  Consequently, a remand is necessary in order to obtain a clear opinion along with supporting rationale.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand 'confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders').

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the U.S. Army, or any other appropriate agency to verify the type of chemicals the Veteran would have been exposed to in the gas chamber during basic training.

2.  Then, once the relevant information requested in paragraph number one (1) above is received, refer the Veteran's claims folder to an appropriate VA examiner for a supplemental medical opinion regarding the etiology of his hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to service, including exposure to chemicals in the gas chamber during basic training.  The examiner should comment on the significance, if any, of the reported inservice dizzy spells to the onset of hypertension.

The examiner's attention is directed to the January 1994 service treatment record where the Veteran reported dizzy spells.  The examiner's attention is also directed to the Veteran's statement that he was exposed to chemicals from the gas chamber during basic training.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner is reminded that the term 'as likely as not' does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  A complete rationale must be provided for the opinion.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  

4.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




